Bleckley, Chief Justice.
Thompson derived title, if he had any, to the premises in dispute from Powell, and Towner gave in evi*175denee certain admissions of Powell. If Powell made .these admissions after his conveyance to Thompson, and after parting with possession, they were not proper evidence against Thompson in Towner’s favor. Settle vs. Alison, 8 Ga. 201. It does not affirmatively appear in the record that the particular admissions referred to in the fourth ground of the motion for a new trial were made before Powell conveyed, or that he was in possession at the time of making them. This being so, we cannot say that the court did not err in receiving them in evidence.
And the court has pronounced by* its own judgment that a new trial ought to he granted. ¥e think it was warranted in so doing, although a previous new trial had been granted at the instance of the same party.
Judgment affirmed.